Citation Nr: 0201441	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  94-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left knee meniscectomy, currently rated as 10 
percent disabling.

2.  Entitlement to recognition of the veteran's son as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, mother, sister, and Dr. Allan Kirkendall



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

The matter of entitlement to an increased evaluation of a 
service-connected left knee disability is on appeal from an 
April 1993 rating decision by the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
issue was previously before the Board of Veterans' Appeals 
(Board), and the veteran testified at a Board hearing in 
September 1996.  In February 1997, the Board remanded the 
increased rating for left knee disability issue to the RO for 
further development.

The issue of entitlement to recognition of the veteran's son 
as a child of the veteran on the basis of permanent 
incapacity for self-support before attaining the age of 18 is 
before the Board on appeal from a March 1999 rating decision.  
A notice of disagreement was received in June 1999, the 
statement of the case was issued in May 2000, and a 
substantive appeal was received in July 2000.  Pursuant to 
his request, the veteran was afforded a Board videoconference 
hearing in October 2001.  

The Board notes that in November 2000, the veteran's 
representative raised the issues of entitlement to service 
connection for diabetes mellitus, claimed as secondary to 
herbicide exposure, and for residuals of diabetes mellitus.  
The Board also notes that during the October 2001 Board 
hearing, the veteran and his representative alleged clear and 
unmistakable error in rating decisions dated in 1985, 1987, 
1988, and 1991.  These matters are referred to the RO for 
appropriate action.  

At his October 2001 Board hearing, the veteran also testified 
that his service-connected hepatitis warranted a higher 
evaluation than the currently assigned 10 percent.  The 
veteran's representative requested that this claim be 
expedited due to the fact that the veteran was on a liver 
transplant list.  This matter is also referred to the RO for 
appropriate action.  

The Board further observes that at the October 2001 Board 
hearing, the veteran's representative appeared to indicate 
that he was alleging clear and unmistakable error in a prior 
Board decision in 1996.  However, the record does not show 
that the Board issued any decision in 1996.  At any rate, the 
representative's attention is hereby directed to the 
provisions of 38 C.F.R. §§ 20.1400-20-1411 (2001) which deal 
with the procedures for advancing motions to revise prior 
Board decisions on the grounds of clear and unmistakable 
error.  

At this point the Board acknowledges that a final rule to 
permit the Board to obtain evidence and cure procedural 
defects without remanding has been published, but is not yet 
in effect.  This authority is discretionary, not mandatory.  
See 67 Fed. Reg. 3099-3106 (Jan. 23, 2002) (amending 38 
C.F.R. § 19.9 to provide that the Board may remand the case 
or direct Board personnel to undertake the essential action).  
See Stewart v. Brown, 10 Vet.App. 15, 18 (1997), quoting from 
Willis v. Brown, 6 Vet.App. 433, 435 (1994) that the 
operative word "may" in a regulation clearly indicates 
discretion).  In view of the fact that the veteran's 
representative has requested expedited action on the newly 
raised increased rating for hepatitis claim and has averred a 
grave medical situation involving the veteran, and 
recognizing that the RO needs access to the claims files to 
develop and adjudicate this new claim as well as the other 
new claims which have been raised, the Board believes that it 
is in the veteran's best interests to remand the case to the 
RO rather than to undertake development at the Board.  

Finally, the following decision is being issued by a panel of 
the Board in light of the fact that the September 1996 Board 
hearing and the October 2001 Board hearing were conducted by 
different Board members.  


REMAND

At the October 2001 Board hearing, the veteran testified that 
the severity of his service-connected left knee disability 
has increased since the most recent VA examination.  While 
the Board notes that VA examinations were conducted pursuant 
to the Board's December 1997 remand and that the record 
includes various other pertinent medical treatment reports, 
VA's General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.  VAOPGCPREC 11-95 (April 7, 1995).

In regard to the veteran's claim of entitlement to helpless 
child benefits on behalf of his son, E. G., on the basis of 
permanent incapacity for self-support before attaining the 
age of 18, the veteran's representative has requested that 
this issue be remanded to the RO for the purpose of obtaining 
pertinent records from the Social Security Administration.  
The record indicates that the veteran and his son's former 
payee each signed releases for records from the Social 
Security Administration.  The veteran also testified at his 
June 1999 RO hearing that his son had already signed such a 
release.  Although the record does not reflect a release 
signed by the veteran's son, or any response to the RO's 
September 1999 request that the veteran's son complete 
another release, it does not appear from the record that any 
request for records was made to the Social Security 
Administration using the signed release forms already of 
record.  Thus, the Board is compelled to agree with the 
veteran's representative that a remand of this issue is 
warranted to obtain Social Security Administration records 
regarding E. G., the veteran's son.  

For the reasons set forth above, this matter is REMANDED to 
the RO for the following actions:

1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  

2.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of ascertaining the degree of 
severity of his service-connected left 
knee disability.  It is imperative that 
the claims files be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special studies and tests should be 
accomplished.  All clinical and special 
test findings should be clearly reported 
in keeping with applicable diagnostic 
criteria to allow for proper evaluation.  
The examiner should also report all 
ranges of motion and indicate the degree 
of any additional functional loss due to 
pain, weakness, fatigue and/or 
incoordination, including during flare-
ups. 

3.  The RO should take appropriate action 
to obtain all pertinent records, 
including medical records and 
administrative decisions, from the Social 
Security Administration in connection 
with any claims involving the veteran's 
son.  

4.  The RO should then review the 
expanded record and determine whether the 
benefits sought can be granted.  The 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
                  GARY L. GICK	WAYNE M. BRAEUER
 Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



